Citation Nr: 1342557	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include atrial fibrillation due to unpronounced mitral valve insufficiency.  

2.  Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served in the Army Reserves from 1987 through November 2005, with a period of active duty from February 2002 to July 2004, and multiple periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  Notice of this decision was provided in June 2008.  

In August 2012 and March 2013, the Board remanded these issues for further development and consideration.  As discussed below, further development is necessary with respect to the Veteran's cardiac claim.  

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the paper claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

In a March 2013 statement, the Veteran indicated that he wished to apply for compensation benefits under the FDC program.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to service connection for a cardiac condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability has not been shown to have had its onset in service or within one year of service, and such disability is not otherwise a result of active military service. 



CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability, to include degenerative disease of the low back, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a December 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Identified relevant service treatment and other medical records have been associated with the claims file.  In addition, the Veteran was afforded a VA examination in August 2012, with an August 2013 addendum, which, taken together, are adequate for deciding the claim.  Specifically, the examiner reviewed the claims file and supported the opinions offered with reference to the Veteran's medical history and physical examination.   

This case had been remanded in order to assist the Veteran with obtaining relevant identified medical records and additional VA opinion.  A letter was sent to the Veteran dated in March 2013 requesting assistance with obtaining the specified medical records.  No response was received.  He was then provided with a VA addendum opinion dated in August 2013.  While this opinion was brief, the Board nevertheless finds that it answers the essential questions posed in the March 2013 remand.  As such, the Board finds that substantial compliance with the terms of the remand instructions has been demonstrated.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Service connection may be granted for disability resulting from disease or injury that is incurred in or aggravated during active duty for training (ACDUTRA), or from injury incurred in or aggravated by inactive duty training (IDT).  

The Board notes that certain evidentiary presumptions apply to all periods of active duty service, including a presumption of sound condition upon entrance into service, a presumption of aggravation during service of a preexisting disease or injury that undergoes an increase in severity during service, and a presumption of service incurrence for arthritis, cardiovascular-renal disease, and endocarditis (including all forms of valvular heart disease) if such condition(s) manifest to a level of 10 percent disabling or more within one year after the Veteran's separation from active duty.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  However, these presumptions do not apply to claims of service connection based on a period of ACDUTRA or IDT.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a low back disability.  He was treated for back pain in August 1989, during a period of ACDUTRA.  He reported having back problems in the past, and he was diagnosed with a pulled muscle.  In a September 11, 1996 letter, a private medical doctor indicated that he was treating the Veteran for acute back strain.  The Veteran was to refrain from physical exertion for one month to allow for healing.  He was not in a period of active service at the time of the letter, and there was no active duty, IDT, or ACDUTRA in September 1996 until two days later, on September 13.  

Despite these complaints, the Veteran denied recurrent back pain at service examinations in December 1991 and December 1996, which both reflect normal findings.  He first reported recurrent back pain during a September 2001 service examination.  

In order to determine whether the Veteran has a back disability that is attributable to a period of active duty service, he was provided a VA examination in August 2012.  The examiner indicated that the claims file had been reviewed.  The Veteran was diagnosed with degenerative disease of the lower back.  The examiner indicated that there was a mention of back pain in notes from August 26 and 27, 1989, and complaints were also absent from a note dated September 11, 1996.  The examiner also referenced an ER note showing a diagnosis of low back strain on January 8, 2005.  This made reference to minor strain in his back during training around 1990 when he fell backward across a log.  The examiner noted that the Veteran's civilian occupations after 1987 were in the construction trades and that he operated heavy equipment and engaged in general construction for 15 years.  After 2004, the Veteran indicated that he was basically retired.  He noted that his back started to really bother him in 2002 and 2003, at which time he sought treatment.  The Veteran stated that he had not seen any one for his back since 2002.  

After examination, the examiner stated that the available objective data did not show a direct connection of the current back complaints to the dates of service listed in the available DD-214, in 1987, and 2002-2004.  The examiner found that it was more likely that the Veteran's current back condition was due to his work in construction, as well as normal aging, and less likely as not to military service.  The examiner explained that there was not enough objective evidence to relate a current disorder to the Veteran reports of disease during active duty.

An addendum opinion was issued in August 2013, in part to address other periods of active duty in addition to the 1987 and 2002-2004 periods.  The examiner indicated that the claims file had been reviewed in connection with the report.  The examiner stated that it was less likely as not that the low back strain was incurred or permanently aggravated by the Veteran's short active duty periods and more likely that the much greater time working construction would have aggravated it much more significantly.  As arthritis was not documented until 2012, the examiner found that it was less likely as not that it manifested by July 2005.

Based on the foregoing, the Board finds that entitlement to service connection for a low back disability is not warranted in this case.  Here, the Veteran has been diagnosed with low back strain and degenerative disease of the low back.  However, the VA examiner that examined the Veteran and his claims file, specifically found that the Veteran's diagnosed back disability was less likely related to any periods of active military service and more likely related to occupational stresses from his work in construction.  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's back disorder is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  Moreover, while degenerative disc disease (arthritis) is a chronic disease under 38 C.F.R. § 3.309(a), and there are indications of low back complaints during the Veteran's Reserve service, the VA examiner has indicated that these complaints of are not due to the Veteran's short periods of active military service.  As such, there is no factual support for an allowance based on continuity of symptomatology based either on the clinical record or the Veteran's own statements.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include degenerative disease, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board remanded the Veteran's cardiac claim in March 2013 for additional development, including a VA addendum, that requested additional opinion.  Specifically, the Board requested that the examiner identify the approximate date of onset of each currently diagnosed cardiac disability and then provide answers to the following questions:  (i)  Is any current cardiac disability, including but not limited to atrial fibrillation, the result of aggravation (permanent worsening) of a preexisting condition beyond the natural progress of the disease during the Veteran's active service (including active duty, ACDUTRA during which there was relevant disease or injury, or IDT during which there was relevant injury)?  Please discuss the significance or relationship of the Veteran's history of rheumatic fever, heart murmur, and mitral valve insufficiency or regurgitation to any current disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence and also by lay statements from the Veteran and others as to the nature, severity, and frequency of his observable symptoms over time.  (ii)  If any currently diagnosed cardiac disability is not related to a preexisting condition, was the current cardiac disability at least as likely as not (probability of 50 percent or more) incurred during active service?  (iii)  If not, did any currently diagnosed cardiovascular-renal disease or endocarditis (including all forms of valvular heart disease) at least as likely as not manifest to a degree of 10 percent or more by July 2005 (i.e., within one year after the Veteran's discharge from active duty)?  

The Veteran was afforded an addendum opinion dated in August 2013.  The examiner stated that atrial fibrillation would have occurred due to the events progressing from the childhood rheumatic fever.  The examiner further stated that, although stress from the very short period of military service could elicit the atrial fibrillation and temporarily aggravate it, it would not be expected to permanently aggravate it.  Rather, it would undoubtedly be at least as likely as not due to the natural progression of the condition.  The examiner then stated that the currently diagnosed cardiac condition of atrial fibrillation at least as likely as not manifested to a degree of at least 10 percent by July 2005.  

While the Board finds that this additional opinion is helpful, it does not completely answer the remand questions posed by the Board in March 2013.  As such additional remand for clarification and complete development is needed.  Upon remand, the Board agrees with the Veteran's representative that the Veteran should be afforded a VA examination with a qualified specialist in cardiac care.

In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted in the prior remand, the Veteran has several currently diagnosed heart disorders and he seeks service connection for heart-related symptoms, his claim includes all such disorders.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Full opinion should be forthcoming regarding each such disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination with a qualified specialist in cardiac care in order to determine the etiology of the Veteran's current cardiac disabilities.  Review of the claims file should be noted in the addendum report.  

The examiner should be notified of the verified periods of active service (as summarized herein).  

The examiner should respond to the following:

 (i)  For each of these questions, note that the Veteran's verified active service includes the period of ACDUTRA from October 13 to 22, 2001, as well as active duty from February 2002 to July 2004.

(ii)  Please identify the approximate date of onset of each currently diagnosed cardiac disability, to the extent possible.  Please state each diagnosis.  

(iii)  Is any current cardiac disability, including but not limited to atrial fibrillation, the result of aggravation (permanent worsening) of a preexisting condition beyond the natural progress of the disease during the Veteran's active service (including active duty, ACDUTRA during which there was relevant disease or injury, or IDT during which there was relevant injury)?  

Please discuss the significance or relationship of the Veteran's history of rheumatic fever, heart murmur, and mitral valve insufficiency or regurgitation to any current disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence and also by lay statements from the Veteran and others as to the nature, severity, and frequency of his observable symptoms over time.

(iv)  If any currently diagnosed cardiac disability is not related to a preexisting condition, was the current cardiac disability at least as likely as not (probability of 50 percent or more) incurred during active service?  

(v)  If not, did any currently diagnosed cardiovascular-renal disease or endocarditis (including all forms of valvular heart disease) at least as likely as not manifest to a degree of 10 percent or more by July 2005 (i.e., within one year after the Veteran's discharge from active duty)?  

The examiner should provide a rationale for each of the opinions that takes into account all lay and medical evidence, including the Veteran's reports of his history, the in-service injuries or events, and his current symptoms.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
   
2.  The RO/AMC should review the addendum report to ensure that they contain the information, opinions, and rationales requested in this remand.  If they do not, another addendum should be requested. 

3.  After completing the above-described development, and any further development that may be indicated by any response received upon remand, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Allow an appropriate time for response.  The, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


